Citation Nr: 0721526	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  04-43 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for a left knee condition, status post medial 
menisectomy.

2.  Entitlement to a compensable evaluation for status post 
left hydrocele surgery.


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to July 
1979.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO) which continued a 10 percent 
evaluation for a left knee condition, status post medial 
menisectomy, and continued a 0 percent (non-compensable) 
evaluation for status post hydrocele surgery.  

The issue of entitlement to a compensable evaluation for 
status post left hydrocele surgery is addressed in the REMAND 
portion of the decision below and is  REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has been diagnosed with postoperative changes and 
severe osteoarthritis; he has 120 degrees flexion and 0 
degrees extension with pain at both extremes.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for a 
left knee condition, status post medial menisectomy, have 
been not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5256-5261 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a January 2004 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  However, as the Board is denying the appellant's 
claim, and as there is no indication that any notice 
deficiency reasonably affects the outcome of this case, the 
Board finds that any VCAA notice deficiency is harmless 
error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
and VA examinations have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

The veteran's left knee condition, status post medial 
menisectomy, has been assigned a 10 percent evaluation under 
Diagnostic Code 5259 for removal of semilunar cartilage which 
is symptomatic.  

Other potentially applicable diagnostic codes include that 
which contemplates arthritis due to trauma, which is rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2006).  Degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  However, when the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Id.  In the absence of limitation 
of motion, a 10 percent evaluation is assigned with x-ray 
evidence of involvement of two or more major joints; a 20 
percent rating is assigned with x- ray evidence of 
involvement of two or more major joints with occasional 
incapacitating exacerbations. Id.  

Limitation of motion for the knees and legs in this case may 
be rated under Diagnostic Codes 5256-5261.  See 38 C.F.R. § 
4.71a (2006).  

Ankylosis of the knee is evaluated under Diagnostic Code 
5256.  38 C.F.R. § 4.71a (2006).  A 60 percent evaluation is 
assigned for extremely unfavorable ankylosis of the knee, in 
flexion at an angle of 45 degrees or more; a 50 percent 
evaluation is assigned for flexion between 20 and 45 degrees; 
a 40 percent evaluation is assigned for flexion between 10 
and 20 degrees; and a 30 percent evaluation is assigned for a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  Id. 

Other impairment of the knee is assigned a 30 percent 
evaluation for severe recurrent subluxation or lateral 
instability; a 20 percent evaluation for moderate recurrent 
subluxation or lateral instability; and a 10 percent 
evaluation for slight recurrent subluxation or lateral 
instability. 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2006).

A 20 percent evaluation is assigned for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint. 38 C.F.R. § 4.71a, Diagnostic Code 
5258 (2006).

As noted the currently assigned 10 percent evaluation is 
assigned for removal of semilunar cartilage which is 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2006).  

Limitation of flexion of the leg warrants a 30 percent 
evaluation where flexion is limited to 15 percent; a 20 
percent evaluation where flexion is limited to 30 degrees; a 
10 percent evaluation where flexion is limited to 45 degrees; 
and a 0 percent evaluation where flexion is limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2006).  

Limitation of extension of the leg warrants a 50 percent 
rating where extension is limited to 45 degrees; a 40 percent 
rating where extension is limited to 30 degrees; a 30 percent 
rating where extension is limited to 20 degrees; a 20 percent 
rating where extension is limited to 15 degrees; a 10 percent 
rating where extension is limited to 10 degrees; and a 0 
percent rating where extension is limited to 5 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261 (2006).

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

VA's Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  However, 
pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability.  38 C.F.R. § 4.14 
(2006).  VA's General Counsel stated that compensating a 
claimant for separate functional impairment under Diagnostic 
Code 5257 and 5003 does not constitute pyramiding.  See 
VAOPGCPREC 23-97 (July 1, 1997).

VA's General Counsel held in VAOPGCPREC 23-97 that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that if a 
veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee, and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
the General Counsel considered a hypothetical situation in 
which a knee disability was evaluated under Diagnostic Code 
5259 that was productive of pain, tenderness, friction, 
osteoarthritis established by x-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate evaluation 
under Diagnostic Code 5003 in light of sections 4.40, 4.45, 
4.59 must be considered.  See Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).  Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.

During a February 2004 VA examination, the veteran reported 
having chronic pain, increasing in recent years.  He took 
ibuprofen daily with some degree of benefit.  He walked a 
mile every day and rode a bicycle frequently.  He worked as a 
painter, but had to avoid climbing tall ladders.  On 
examination, the veteran had 0 to 120 degrees range of 
motion.  Range of motion did not change with repeat testing.  
The joint was stable and was free of redness, swelling, or 
deformity.  There was an anterior scar, non-tender, about 4 
inches long.  The veteran's gait demonstrated a very slight 
valgus deviation of the joint during weight bearing.  X-rays 
were requested to establish the presence or absence of 
osteoarthritis.  The veteran was diagnosed with status post 
surgical repair of a torn ligament in the left knee.  The 
examiner stated that this occurred twice and was apparently 
satisfactorily stable subsequent to the military injury.  The 
examiner stated that the second injury subsequent to the 
veteran's military service was the more likely cause of his 
current symptoms, though it was more likely than not that 
both of these injuries contributed in some degree to his 
current symptomatology. 

February 2004 VA x-rays show that the veteran had an anterior 
cruciate repair.  There was marked narrowing of the three 
compartments of the knee, associated sclerosis and 
degenerative spurring.  No effusion was seen.  There was 
entophyte formation of the femoral condyles.  There was 
evidence of loosening of the screws that held the anterior 
cruciate repair intact.  There was evidence of an old 
fracture involving the proximal fibula diaphysis.  No acute 
fractures or dislocations were noted.  The veteran was 
diagnosed with tricompartment osteoarthritis of moderate 
degree and evidence of a prior anterior cruciate repair with 
slight loosening of the screws. 

During a September 2005 VA examination, the veteran reported 
having some degree of pain all the time, worse with cold 
weather, prolonged walking, or any strenuous work.  He worked 
in yard maintenance and had some difficulty with these 
activities but could continue. His activities of daily living 
were not impaired. He took ibuprofen for pain.  On 
examination, the veteran demonstrated normal posture with a 
slight limp and use of a cane.  He had an x-ray in May 2005 
which demonstrated postoperative changes and severe 
osteoarthritis, unchanged from a prior study of February 
2004.  The veteran's knee was thin and knobby but showed no 
redness, swelling, or deformity.  It was stable in all planes 
and demonstrated motion from 0 to 120 degrees, with 
complaints of pain at both extremes, but no perceived 
crepitus.  The veteran reported that his symptoms were 
constant from day to day and that increased use caused 
increased pain, but there was no change in range of motion or 
other functional aspects in these circumstances.  The veteran 
was diagnosed with osteoarthritis of the left knee, unchanged 
since February 2004.  The examiner noted in an addendum that 
there was no pain on range of motion or flare ups on any of 
the joints excepted as stated above.  All above joints had no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use. 

As noted, the veteran is currently assigned a 10 percent 
disability evaluation for his postoperative residuals of 
meniscectomy of the left knee pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.  Under that diagnostic code, a 10 
percent evaluation represents the maximum schedular criteria 
for the symptomatic removal of the semilunar cartilage.  
Consequently, the veteran is not entitled to an increased 
rating for his left knee disability under those criteria.  
Therefore, an evaluation in excess of 10 percent cannot be 
granted under Diagnostic Code 5259.

Nevertheless, the Board has also considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning a higher, 
or separate, rating under another diagnostic code.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this regard, while the Board has considered whether an 
increased evaluation would be in order under other relevant 
diagnostic codes, such as that governing ankylosis, recurrent 
subluxation, lateral instability, dislocated semilunar 
cartilage, limitation of flexion, limitation of extension, 
and impairment of the tibia and fibula, the Board finds that 
the criteria for a rating in excess of 10 percent for his 
left knee disability are simply not met.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5256, 5257, 5258, 5260, 5261, and 5262 
(2006).  The medical evidence of record does not show the 
veteran to have ankylosis, recurrent subluxation, lateral 
instability, dislocated semilunar cartilage, or impairment of 
the tibia and fibula.  The veteran is not shown to have 
favorable or unfavorable ankylosis of the knee.  Further, the 
record indicates that while the veteran has been issued a 
brace for his knee, the VA examiner also stated that the 
veteran's left knee was satisfactorily stable.  The September 
2005 VA examination shows that the veteran's knee was stable 
in all planes.  Although the veteran reported that he had 
swelling and popping in the left knee during his May 2006 
Board hearing, he is not shown by medical evidence to have 
dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint to warrant a 
higher evaluation under Diagnostic Code 5258.  The February 
2004 and September 2005 VA examinations show that the 
veteran's joint was stable and was free of redness, swelling, 
and deformity.  No effusion was seen on February 2004 x-rays. 
VA examinations show that the veteran had 120 degrees flexion 
and 0 degrees extension with pain at both extremes.  
Therefore, the Board finds that the veteran is not entitled 
to a higher or separate evaluation under Diagnostic Codes 
5256, 5257, 5258, and 5262.

The Board has also considered whether the veteran is entitled 
to a separate evaluation under Diagnostic Code 5003 and/or 
under Diagnostic Codes 5260 or 5261.  In this regard, the 
Board notes that both recent VA examiners indicated that 
there was x-ray evidence of osteoarthritis, and the veteran 
did have subjective complaints of pain.  Also, there was some 
limitation of motion, albeit noncompensable, shown on both 
examinations as range of motion was from 0 degrees to 120 
degrees.  The veteran is not shown to have flexion limited to 
45 degrees or extension limited to 10 degrees to warrant 
compensable evaluations under Diagnostic Code 5260 or 5261.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260 and 5261 (2006).  
Evaluation under Diagnostic Code 5003, based on limitation of 
motion for arthritis, yields a non-compensable result, as 
range of motion testing shows only a slight limitation on 
motion, which does not reach the level of impairment required 
to satisfy the rating criteria under Diagnostic Codes 5260 
and 5261.  However, as noted above, separate ratings are 
potentially available where there is arthritis of a knee as 
well as removal of the semilunar cartilage that is 
"symptomatic."  In this case, the symptoms experienced by 
the veteran include painful and slightly limited motion.  As 
noted above, repeat examination revealed no other pertinent 
abnormalities on clinical examination such as effusion, 
instability, swelling, friction, etcetera.  As such, the 
symptoms contemplated by the 10 percent rating under 
Diagnostic Code 5259 can only be the demonstrated painful and 
slightly limited motion.  The VA General Counsel in 
VAOPGCPREC 9-98 noted that removal of the semilunar cartilage 
may involve restriction of movement caused by tears and 
displacements of the menisci.  While it appears that the 
veteran's arthritis in the left knee may also result in 
painful and limited motion, such symptoms are already 
contemplated under Diagnostic Code 5259 in this case, and a 
separate rating based on painful and slight (although not 
compensable) limitation of motion would constitute 
impermissible pyramiding.  Multiple ratings for the same 
disability or same manifestation is prohibited under 38 
C.F.R. § 4.14.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).  

In making this determination, the Board has considered, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement, and 
weakness. 38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 
Vet. App. 202, 206-7 (1995).  VA examinations, however, did 
not reflect any additional limitations by pain, fatigue, 
weakness or lack or endurance following repetitive use. 


C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's left knee condition, status post medial 
menisectomy, has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  In making 
this determination, the Board has considered the provisions 
of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but 
there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the veteran's claim.


ORDER

An increased evaluation for a left knee condition, status 
post medial menisectomy, in excess of 10 percent, is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  Pursuant 
to VA's duty to assist, VA will provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  

The veteran was assigned a non-compensable evaluation for 
status post left hydrocele surgery under Diagnostic Code 
7599-7529 for benign neoplasms of the genitourinary system.  
Diagnostic Code 7529 indicates that benign growths are to be 
rated as voiding dysfunction or renal function. 38 C.F.R. § 
4.115b, Diagnostic Code 7529 (2006).  Voiding dysfunction is 
rated under three subcategories of urine leakage, urinary 
frequency, and obstructed voiding.  C.F.R. § 4.115a (2006).

February 2004 and September 2005 VA examinations did not 
address voiding or renal dysfunction resulting from the 
veteran's service-connected left hydrocele.   
During his May 2006 Board hearing, the veteran reporting 
having pain with bowel movements, frequent urination with 
flare-ups of pain, and indicated having leakage.  Thus, the 
Board finds that a remand for an examination is necessary to 
address specifically the criteria related to voiding and 
renal dysfunction under the Schedule for Rating Disabilities. 

During his Board hearing, the veteran also indicated that he 
had additional tests completed at a VA Medical Center five or 
six months prior, including an ultrasound.  The RO should 
obtain any outstanding VA medical records and associate them 
with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

During the pendency of this appeal, the CAVC held that the 
VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
the RO can cure any deficiency with respect to this matter.   

Accordingly, the case is REMANDED for the following action:

1. The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date for the claim on appeal, 
as outlined by the CAVC in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  The RO should obtain all outstanding 
VA treatment records pertaining to 
treatment of the veteran's left hydrocele 
and should associate them with the claims 
file.  

3.  The RO should schedule the veteran 
for a VA examination within the 
appropriate specialty in order to 
determine the current severity of the 
veteran's status post left hydrocele.  
The examiner should review the claims 
file prior to examination and should 
address applicable rating criteria under 
38 C.F.R. § 4.115a.    

A.  The examiner should state if the 
veteran's status post left hydrocele 
surgery results in continual urine 
leakage, post-surgical urinary diversion, 
urinary incontinence, or stress 
incontinence requiring the use of an 
appliance or the wearing of absorbent 
materials which must be changed more than 
four times per day; leakage requiring the 
wearing of absorbent materials which must 
be changed two to four times per day; or 
leakage requiring the wearing of 
absorbent materials which must be changed 
less than two times per day.

B.  The examiner should state if the 
veteran's status post left hydrocele 
surgery results in urinary frequency with 
a daytime voiding interval less than one 
hour, or awakening to void five or more 
times per night; a daytime voiding 
interval between one and two hours, or 
awakening to void three to four times per 
night; or a daytime voiding interval 
between two and three hours, or awakening 
to void two times per night.

C.  The examiner should state if the 
veteran's status post left hydrocele 
surgery results in obstructed voiding 
with urinary retention requiring 
intermittent or continuous 
catheterization, or marked obstructive 
symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with 
any one or combination of the following: 
(1) post-void residuals greater than 150 
cubic centimeters (cc's); (2) 
uroflowmetry; markedly diminished peak 
flow rate (less than 10 cc's per second); 
(3) recurrent urinary tract infections 
secondary to obstruction; (4) stricture 
disease requiring periodic dilatation 
every 2 to 3 months. 

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


